Title: From George Washington to Robert Morris, 13 July 1781
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters near Dobbs’s Ferry 13th July 1781
                  
                  your favors of the 2d and 5th Instants have afforded me infinite satisfaction, as the measures you are pursuing for subsisting the Army perfectly accord with my Ideas, and are, I am certain, the only ones which can secure us from distress or the constant apprehensions of it.
                  Had magazines of any consequence been formed in the different States, in pursuance of the late requisitions of Congress, the disposal of the Article collected at a distance from the army would have merited your attention, but so little has been done in that way, that I imagine you will not think the matter worthy of notice when I inform you of the trifling Quantity’s which remain on hand—of Flour—no Magazines have been formed at any place—of salt Meat, none was put up in Pennsylvania—Jersey or New York—there had been, by estimate, seven or eight thousand Barrels of Meat and Fish put up in Connecticut, of which between two and three thousand have come forward and the remainder is I believe in motion—Massachusetts put up very little salt Meat and most of it has been consumed upon the communication by the Recruits or transported to albany—Rhode Island purchased 1000 Barrels, of which about 600 remain at Providence, and I would wish them to be still kept there for a particular purpose.  I could never learn with certainty how much was put up in New Hampshire but I have directed all that was at portsmouth to be transported by Water to Providence, as I wish to form a small Magazine of salt provision at that place, as I mentioned before, for a particular purpose.  No Magazines of Rum have been formed, we have been in a manner destitute of that necessary Article, and what we are now likely to draw from the several States will be from hand to mouth.  From the foregoing State of facts you will perceive in how small a degree the requisitions of Congress have been complied with, and may form a judgment of the miserable manner in which the army has been subsisted.
                  Having lately, at the request of the Board of War, furnished them with my opinion of the Quantity of provision which ought to be laid up at the several posts, they will be able, at the interview which you propose to have with them, to lay before you my Idea upon the subject of a Contract for supplying the army.
                  I beg you to be assured that I never can think your correspondence tedious or troublesome.  Duty as well as inclination will always prompt me to listen with pleasure to your observations upon the state of our public affairs, and I shall think myself happy if I can in any manner contribute to assist you in the arduous task you have undertaken.
                  I shall very anxiously wait for the Visit which you promise to make me.  I am with very sincere Respect and Esteem Dear Sir yr most obt Servt.
                  
                     P.S.  Will it be possible upon a sudden emergency to procure from 2000 to 2500 Barrels of Salt Beef or pork at Philada?  In such case what may be at providence or in New Hampshire may be disposed of and go towards payment of that in Philada.
                     We have no news of the ship la Fayette—about 3000 suits of Cloaths have arrived at Boston from spain but unfortunately the Coats are scarlet.
                  
                  
               